Citation Nr: 0734478	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-20 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to October 
1964.  He died in January 2003.  His wife, the original 
appellant, died in July 2005.  The appellant is now his 
daughter as custodian for her brother, [redacted],
who has Downs' Syndrome.  In an August 1981 rating decision, 
the RO determined that [redacted], became 
permanently incapable of self-support because of mental 
disability - diagnosed as mongoloidism.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in January 
2003 as a result of cardiopulmonary arrest due to or as a 
consequence of pancreatic cancer.

2.  At the time of his death, the veteran had established 
service connection for:  (1) postoperative status membranous 
rupture urethra with stricture and fistula and transurethral 
resection of the bladder, (2) residuals of fracture, left 
sacro-iliac joint, separation symphysis and dislocation of 
the left hemipelvis with degenerative disc disease at the L-5 
and S-1 level, (3) hemorrhoids, (4) residual scar, laceration 
of the left thigh, and (5) impotency.

3.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.




CONCLUSION OF LAW

The veteran's death was not due to disability from a disease 
or injury incurred or aggravated in service or that may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1310 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in April 2005 and February 2006:  (1) 
informed the appellant about the information and evidence not 
of record that was necessary to substantiate her claim; (2) 
informed her about the information and evidence that VA would 
obtain; (3) informed her about the information and evidence 
she was expected to provide; and (4) requested that she 
submit any evidence in her possession pertaining to her 
claim, or something to the effect that she should "give us 
everything you've got pertaining to your claim[]."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), which states the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of the notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claims, such that 
the error was harmless).  See, too, Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (where the Federal Circuit Court 
held that any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial.  In other 
words, any error in the timing or content of VCAA notice is 
presumed prejudicial, and VA has the burden of rebutting this 
presumption by showing the error was not prejudicial to the 
claimant, i.e., harmless, in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.   



Here, after providing the April 2005 and February 2006 VCAA 
notices, there was no additional evidence submitted in 
response to warrant going back and readjudicating the claim 
and issuing an SSOC.  See 38 C.F.R. § 19.31.  
See also Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007) 
(the Court held that, if after VA provides content-compliant 
VCAA notice the claimant informs VA there is no further 
evidence to submit, the failure by VA to conduct a subsequent 
readjudication is not prejudicial).

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the appellant.  
However, as will be explained, none of this evidence provides 
any support for the appellant's claim that the veteran's 
service-connected disabilities contributed to his death.  
Accordingly, no further assistance is needed to meet the 
requirements of the VCAA or Court.

The Board did not obtain a medical opinion to decide this 
cause-of-death claim.  But this was not required because the 
evidence indicates the veteran did not have this terminal 
disability during service, or within any applicable 
presumptive period after service, and since there is no 
competent evidence otherwise showing a link between his 
military service and his eventual death.  See McLendon v. 
Nicholson, 20 Vet. App.79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As his service and 
post-service medical records provide no basis to grant this 
claim, and in fact provide evidence against this claim, the 
Board finds no basis for obtaining a VA examination or 
medical opinion.  

As for the merits of the claim, the law provides Dependency 
and Indemnity Compensation (DIC) for a dependent child of a 
veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  

VA considers the veteran's death to have been from a service-
connected disability when the evidence establishes the 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of 
death is one that singly or jointly with some other condition 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).

It is recognized there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his certificate of death, the veteran died in 
January 2003.  The certificate of death lists his immediate 
cause of death as cardiopulmonary arrest due to or as a 
consequence of pancreatic cancer.  A service-connected 
disability is not listed as either a principal or 
contributory cause of his death, providing evidence against 
the claim.  

That notwithstanding, the appellant maintains the veteran's 
service-connected conditions contributed substantially and 
materially to his terminal pancreatic cancer, and to his 
prostate and lung cancers, because he was exposed to Agent 
Orange while in the military.  The medical and other 
probative evidence on file, however, does not support this 
allegation and, in fact, provides evidence against this 
conclusion.

The veteran's service medical records make no reference to 
cancer of the pancreas, lung, or prostate.  In this regard, 
his military separation examination in July 1964 was 
unremarkable for any type of cancer.  There also was no 
objective clinical indication of cancer within one year after 
his service ended in October 1964.   
This is probative evidence against concluding his terminal 
cancer initially manifested during service or within the 
applicable one-year presumptive period following his 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

VA outpatient and private treatment records also fail to 
support the appellant's claim and provide more evidence 
against the claim.  The Board is unable to find any competent 
medical evidence in the file indicating the veteran's 
service-connected disabilities caused or contributed to his 
death.  

The veteran's wife claimed that he died from prostate and 
lung cancers due to Agent Orange exposure.  However, his 
service and post-service medical records make no reference to 
these conditions.  Even assuming for the sake of argument 
he had lung and prostate cancers at some point during his 
lifetime, these conditions were not listed on his certificate 
of death - as reasons he died, and his military personnel 
records do not show he served in Vietnam (thereby rebutting 
the presumption of service connection).  Indeed, these 
records show he served for only two months during the Vietnam 
era and that his only foreign service was in Japan.  So VA 
cannot presume he was exposed to Agent Orange in Vietnam in 
light of this clear evidence to the contrary.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii).

In addition, the veteran's wife submitted a statement from 
her private physician, Dr. J.S.S., M.D., indicating the 
veteran's terminal pancreatic cancer could have been a result 
of his exposure to Agent Orange.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that, even if 
the veteran does not have one of the presumptive conditions 
listed in the applicable regulation, he is not precluded from 
establishing his entitlement to service connection with proof 
of direct causation).  But again, the other evidence on file, 
including in particular that specifically concerning the 
circumstances of his military service, shows the veteran 
never served in Vietnam - much less that he was exposed to 
Agent Orange while there.  The Court has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
on an unsubstantiated account is of no probative value and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected).

Even were the Board to assume for argument's sake the veteran 
did serve in Vietnam, the list of presumptive diseases under 
38 C.F.R. § 3.309(e) does not include his terminal pancreatic 
cancer.  And the appellant has not otherwise established this 
necessary link under Combee.

Aside from this, Dr. J.S.S' statement of a possible 
relationship between the veteran's terminal pancreatic cancer 
and exposure to Agent Orange in Vietnam is couched in 
equivocal language.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (indicating that a doctor's opinion was too 
speculative when phrased in such equivocal language).  See, 
too, Perman v. Brown, 5 Vet. App. 227, 241 (1993).  
An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  But just as well, the Court 
has held that a doctor's opinion phrased in terms tantamount 
to "may or may not" be related to service is an insufficient 
basis for granting service connection.  See Winsett v. West, 
11 Vet. App. 420, 424 (1998)



In short, the record clearly shows the veteran's ultimately 
fatal pancreatic cancer developed in December 2002, many 
years after his military service had ended, with no 
indication that any of his service-connected disabilities 
caused or contributed substantially or materially to this 
terminal condition.  The Federal Circuit Court has indicated 
that such a lengthy lapse of time is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

With respect to the lay contentions in this case, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

But unlike varicose veins under Barr or a dislocated shoulder 
under Jandreau, the veteran's death was not from a condition 
capable of lay diagnosis, much less one that can be linked to 
his military service by mere lay opinion.  See Espiritu and 
Woelhaert v. Nicholson, No. 05-2302 (U.S. Vet. App. August 
24, 2007).

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, the Board must deny 
the appeal.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


